 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2
     TAMARA CREPET
 3   Assistant Federal Public Defender
     55 S. Market Street, Suite 820
 4   San Jose, CA 95113
 5
     Telephone: (408) 291-7753
     Fax: (408)-291-7399
 6   Tamara_Crepet@fd.org
 7   Counsel for Defendant DAVIS
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN JOSE DIVISION
11

12
     UNITED STATES OF AMERICA,                        No. 5:20-MJ-71555 MAG
13
                    Plaintiff,                        STIPULATION AND ORDER FOR
14                                                    CONTINUANCE AND EXCLUSION OF
            v.                                        TIME
15
     BECKY DAVIS,                                        Hon. Donna M. Ryu
16
                    Defendant.
17

18

19          Defendant Becky Davis and the Government, by and through their respective counsel,

20   stipulate and agree, with the Court’s approval, that the status conference on the preliminary

21
     hearing set for June 9, 2021, may be continued to June 21, 2021. The reason for the requested
     continuance is that defense counsel continues to review discovery, engage in investigation, and
22
     to discuss possible pre-indictment resolution of the case with the government.
23
            The parties additionally stipulate and agree that time shall be waived from June 9, 2021
24
     to June 21, 2021, pursuant to Rule 5.1(c) (time for a preliminary hearing), 18 U.S.C. § 3161(b)
25
     (requiring any information or indictment be filed within 30 days of arrest), and 18 U.S.C. §§
26
     3161(h)(7)(A), (h)(7)(B)(iv) (time for a speedy trial). The parties agree that this waiver of time
27   is necessary for review of discovery by the defense and for defense counsel to meet and confer
28   with Ms. Davis. The parties further agree that the ends of justice served by excluding the time

     STIPULATION AND ORDER
     5:20-MJ-71555-MAG
 1   from June 9, 2021 to June 21, 2021 from computation under the Speedy Trial Act outweigh the
 2   best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A),
 3   (B)(iv).

 4          IT IS SO STIPULATED.

 5
     Dated: June 8, 2021                                  GEOFF A. HANSEN
 6
                                                          Acting Federal Public Defender
 7                                                        ___________/s/_______________
                                                          Tamara Crepet
 8                                                        Assistant Federal Public Defender
 9

10   Dated: June 8, 2021                                  STEPHANIE M. HINDS
                                                          Acting United States Attorney
11                                                        __________/s/________________
                                                          Marissa Harris
12
                                                          Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND ORDER
     5:20-MJ-71555-MAG
 1                                               ORDER
 2
             Upon agreement and stipulation of the defendant Becky Davis, and the United States,
 3
     and their respective counsel, and good cause appearing, IT IS HEREBY ORDERED that the
 4   status conference on the preliminary hearing set in Ms. Davis’s case be continued to June 21,
 5   2021.
 6           It is further ORDERED that the defendant has waived time for purposes of Rule 5.1(c),
 7   18 U.S.C. § 3161(b), and 18 U.S.C. § 3161(h), and specifically, that she has waived time from

 8
     June 9, 2021 to June 21, 2021. The Court finds that failing to exclude the time from June 9,
     2021 to June 21, 2021 would unreasonably deny defense counsel and the defendant the
 9
     reasonable time necessary for effective preparation, taking into account the exercise of due
10
     diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served
11
     by excluding the time from June 9, 2021 to June 21, 2021 from computation under the Speedy
12
     Trial Act outweigh the best interests of the public and the defendant in a speedy trial. The Court
13
     therefore ORDERS that the time from June 9, 2021 through and including June 21, 2021 is
14   excluded under the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).
15           IT IS SO ORDERED.
                                                    ISTRIC
16
                                               TES D      TC
                                             TA
      Dated: June 8, 2021
                                                                   O




17
                                         S




                                                                    U
                                        ED




                                                                     RT




                                                                  D
                                                        RDERE
18
                                    UNIT




                                                     OO
19                                           IT IS S
                                                                           R NIA




20
                                                                      u
                                                            a M. Ry
                                    NO




                                                      onn
                                              Judge D
                                                                          FO




21
                                      RT




                                      _________________________________________
                                                                      LI




22
                                      HONORABLE
                                         ER          DONNA M. RYU
                                         H




                                                                      A




                                                                   C
23                                    United N
                                             States
                                                D   Magistrate Judge
                                                               O F
                                                   IS T RIC T
24

25

26

27

28


     STIPULATION AND ORDER
     5:20-MJ-71555-MAG
